Gibbons, J.
concurs in the result, with the following memorandum, in which Lazer, J. P., concurs: As described in the memorandum by two of my concurring colleagues, plaintiff attempted to serve a complaint on defendants more than three months after defendants allegedly served a notice of appearance and demand for the complaint. According to an affidavit of service contained in the record, the potice of appearance and demand for the complaint was served on August 19, 1980. To demonstrate an excuse for the late service of the complaint, plaintiff’s attorney submitted affidavits from himself and his secretary indicating that the notice of appearance was never received. As a logical matter, an allegation that a letter was not received, if true, raises two possibilities: either the letter was not properly mailed, or it was lost in transit. However, in this case counsel for plaintiff has stated that he “accept[s] the statement set forth in [defendants’ attorneys’] affidavit that his office served a Notice of Appearance and Demand * * * on behalf of the defendants, on or about August 19, 1980”. He maintains, not surprisingly, that the letter containing the notice of appearance and demand must have been lost by the postal service. Since plaintiff is willing to concede that the notice of appearance and demand was mailed on August 19, 1980, we need not concern ourselves with the question of whether, in these circumstances, an affidavit of mailing is presumptive evidence of proper mailing (see dissenting opn of Gibbons, J., in Engel v Lichterman, 95 AD2d 536). The issue, rather, is whether a failure to timely respond to a notice of appearance and a demand for a complaint may be excused where there has been a mishap in transit, ostensibly caused by the postal service. If so, plaintiff is entitled to a hearing wherein she may attempt to prove that her tardiness was not due to a law office failure, but resulted from the document in question being lost in the mails (see Tetenbaum v Tetenbaum, 87 AD2d 628). As an evidentiary rule, it is presumed that a letter properly mailed was received by the addressee (News Syndicate Co. v Gatti Paper Stock Corp., 256 NY 211). There may be circumstances in which a statute might support a conclusion that failure to timely respond to a document properly mailed should not be excused even if the document is never received, in effect, making the presumption of receipt irrebuttable (see, e.g., Trusts & Guar. Co. v Barnhardt, 270 NY 350, 353-354). However, in general the presumption of receipt can be rebutted (Austin v Holland, 69 NY 571, 576; Matter of Cheesman v Cheesman, 203 App Div 533, revd on other grounds 236 NY 47; McCurdy Co. v Wegner, 129 Misc 230; see, also, Leland House v Wigfall, 98 Misc 2d 355, affd 78 AD2d 783). There are two aspects to a presumption: the basic fact or premise, and the presumed fact or conclusion (Richardson, Evidence [Prince, 10th ed], § 55). Generally a presumption may be rebutted as to either aspect. Thus evidence may be presented which tends to rebut the presumed fact, or the basic fact itself might be contradicted so as to prevent the presumption from applying at all (see McCormick, Evidence [2d ed], § 345). In the instance of the presumption of receipt, rebuttal may be in the form of contesting the mailing or the delivery, and an allegation of nonreceipt will generally create a factual issue as to both (31A CJS, Evidence, § 136, subd e; see Westwitt Realty Corp. v Burger, 212 App Div 622; dissenting opn of Gibbons, J., in Engel v Lichterman, 95 AD2d 536, supra). In this particular case, since proper mailing is conceded, plaintiff’s denial of receipt will only create an issue of fact as to delivery, requiring a hearing or trial (see Youssoupoff v Widener, 126 Misc 491, affd 219 App Div 712, affd 246 NY 174; McCurdy Co. v Wegner, supra). If it is found that a legal paper was mishandled in transit, then a party may be excused for failing to *466respond, at least where the party is not otherwise aware of the paper’s existence and contents. Thus, this court has vacated default judgments wherein the defendant failed to appear because the summons and/or complaint failed to reach its destination (Swidler v World-Wide Volkswagen Corp., 85 AD2d 239; Glass v Janbach Props., 73 AD2d 106). A plaintiff, facing possible dismissal of his or her action because a notice of appearance and a demand for the complaint was never received after being mailed, should be similarly protected. Accordingly, for the above reasons, I agree with my colleagues that the orders being appealed from should be reversed and the matter should be remitted for a hearing.